DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 16 September 2020. Claims 1-19 are pending and examined. Claims 1, 8 and 11 are currently amended. 
Response to Amendment
The Amendment filed 24 June, 2020 has been entered. Claims 1-19 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 24 June, 2020, with regard to the rejections of claim 1 under 35 USC 112(a) have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that block 84 and 88 of Fig. 2 and para 0026, 0028 provide support for the “…determine whether the signal is conclusive or inconclusive regarding whether the trailer is coupled to the tractor”, the examiner respectfully disagrees. 
a signal that is “inconclusive”, e.g. the inconclusiveness may be due to two contradictory “conclusive” signals. Therefore the claim recites NEW MATTER and the 35 U.S.C. 112(a) rejection is maintained.
Applicant’s arguments, see Arguments/Remarks, filed 24 June, 2020, with regard to the rejections of claims 1-19 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the prior art does not disclose or suggest an “activation command to apply the trailer parking brake” results, in specific conditions, in the unconventional action of “deactivating the trailer parking brake status indicator” for claim 1, the examiner respectfully disagrees. 
MacGregor teaches preventing automatic application of the brake if the vehicle is in motion above a certain speed (see at least col 6, lines 6-8), but the vehicle allows the operator to apply the parking brake (see at least col 14, lines 51-55). In an emergency, when the automatic application of the brake is prevented due to the speed above the certain speed, the operator can manually apply the brake (col 14, lines 51-55). When the brake is applied, the green brake status 
Regarding Applicant’s argument that the prior art does not disclose or suggest a “deactivation command to release the parking brake, results, in specific conditions, in the unconventional action of “activating the trailer parking brake status indicator” for claims 4, 11 and 16, the examiner respectfully disagrees. 
Similar to claim 1 above, MacGregor teaches when the brake is deactivated, the green brake status indicator turns on (see at least col 18, lines 3-7). Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding Applicant’s argument that the prior art does not disclose or suggest using the components in Murad et al. as a trigger to the process recited in the independent claims, and in particular, with respect to claim 1, “executing, when the controller determines the signal is inconclusive regarding whether the trailer is coupled to the tractor…” the examiner respectfully disagrees.
Murad teaches means for determining whether a trailer is coupled to the tractor, the determining means generating a signal indicative of whether the trailer is coupled to the tractor and determining whether the signal is conclusive or inconclusive regarding whether the trailer is coupled to the tractor (see at least col 5, lines 18-32). MacGregor teaches executing, when the controller determines the signal is inconclusive regarding whether the trailer is coupled to the tractor a process including (see at least col 8, lines 16-23). It is obvious to a person with ordinary skills in the art that when Murad and MacGregor are combined, MacGregor can use the method disclosed in Murad to determine whether a trailer is coupled to the tractor, and further use the result of the determination to trigger the executing of the process to make this modification to 
Regarding the applicant’s argument that “the cited passages reference an indicator light that is active, nothing in the cited paragraph discloses or suggests condition the execution of a process based on the activated state of the light” for claims 2, 9 and 14, the examiner respectfully disagrees.
MacGregor teaches the determining, monitoring and deactivating steps. MacGregor further teaches wherein the controller is further configured to execute the process only when the trailer parking brake status indicator is activated (see at least col 14, lines 30-36 for indictor is activated and col 18, lines 3-7 for either red indicator or green indicator is activated, i.e. the process is executed when the brake indicator is activated).  Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
	Claims 8 and 13 recites similar languages as claim 1 and are rejected for similar reasons above.
Claims 11 and 16 recites similar languages as claim 4 and are rejected for similar reasons above.
With respect to the dependent Claims 2-7, 9-12, 14-19, the applicant provides no additional arguments other than their dependency from the independent claims 1, 8 and 16. 2-7, 9-12, 14-19 are not allowable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means” in Claim 1, line 3;
structure of the “means” in described in para 0024 of the specification as “presence or proximity sensor”, “a fifth wheel or kingpin connection switch”, “a power management system”, “a system for estimating the mass or weight of the vehicle” or “a communications management system”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a controller configured to determine whether the signal is conclusive or inconclusive regarding whether the trailer is coupled to the tractor; and, execute, when the controller determines the signal is inconclusive…” which is not explicitly disclosed in the specification. The applicant pointed out in the Remark (page 8) that the support for the amended language can be found in Fig. 2 and para 0026-0029. In para 0026-0029 there are no explicit, implicit, or inherent recitation of “…determine whether the signal is conclusive or the signal is conclusive or inconclusive…” or “determine the signal is inconclusive”. 
Claims 8 and 13 recites similar languages as claim 1 and are rejected for similar reasons above. 
Claims 2, 9-12 and 14-19 are rejected by virtue of the dependency on previously rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor (US6450587, hereinafter MacGregor), in view of Murad (US10471785, hereinafter Murad).
As to Claims 1, 8 and 13, MacGregor teaches an apparatus, an article of manufacturing and a method for controlling a trailer parking brake status indicator in a tractor, comprising: 
a controller (MacGregor, col 8, lines 16-23 teaches a controller) configured to 
execute, when the controller determines the signal is inconclusive regarding whether the trailer is coupled to the tractor a process including (MacGregor, col 8, lines 16-23 teaches a controller used in brake control systems without determining whether a trailer is coupled to the tractor, i.e. inconclusive regarding whether a trailer is coupled).
determining whether a speed of the tractor when the tractor is in motion meets a predetermined condition relative to a predetermined speed (MacGregor, col 6, lines 6-8 teaches preventing automatic application of the brake if the vehicle is in motion above a certain speed, i.e. whether a speed of the tractor meets a predetermined condition when the tractor is in motion; also see col 14, lines 51-53 for the predetermined speed); 
monitoring, in response to determining that the speed of the tractor meets the predetermined condition relative to the predetermined speed, for an activation command to apply a parking brake on the trailer (MacGregor, col 6, lines 6-8 teaches preventing automatic application of the brake if the vehicle is in motion above a certain speed, i.e. monitoring application of the brake; also see col 11, lines 18-23, operator set parking brake to “park”, col 14, lines 51-55, operator can manually apply the brake); and, 
MacGregor, col 18, lines 3-7 for turning off the green indicator light when applying the brake, i.e. deactivate indicator responsive to the command of activation the brake).  
MacGregor further teaches a non-transitory computer storage medium having a computer program encoded thereon that when executed by a controller controls a trailer parking brake status indicator in a tractor the computer program including code for executing a process (MacGregor, col 13, lines 9-43 teaches a controller receiving and processing the signals from a plurality of sensors/switches; also see col 14, lines 14-15; lines 34-39)
MacGregor does not teach means for determining whether a trailer is coupled to the tractor, the determining means generating a signal indicative of whether the trailer is coupled to the tractor and determining whether the signal is conclusive or inconclusive regarding whether the trailer is coupled to the tractor.
Murad teaches means for determining whether a trailer is coupled to the tractor, the determining means generating a signal indicative of whether the trailer is coupled to the tractor and determining whether the signal is conclusive or inconclusive regarding whether the trailer is coupled to the tractor (Murad, col 5, lines 18-32 teaches means for determining whether a trailer is coupled to the tractor, the means is a proximity sensor, weight sensor, kingpin, et al; receiving an indication that king pin has engaged with fifth wheel, i.e. a signal indicative whether the trailer is coupled to the tractor; a determination is made that towed vehicle is being connected to towing vehicle, i.e. determine a signal is conclusive (or inconclusive)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus, article of manufacturing and method taught by Murad, col 5, lines 42-48).
As to Claims 2, 9 and 14, MacGregor in view of Murad teaches the apparatus, the article of manufacturing and the method of claims 1, 8 and 13.
MacGregor further teaches wherein the controller is further configured to execute the process only when the trailer parking brake status indicator is activated (MacGregor, col 14, lines 30-36 teaches indictor is activated, col 18, lines 3-7 teaches either red indicator or green indicator is activated, i.e. the process is executed when the brake indicator is activated).  
As to Claims 3, 10 and 15, MacGregor in view of Murad teaches the apparatus, the article of manufacturing and the method of claims 1, 8 and 13.
MacGregor further teaches wherein the controller is further configured to execute the process only after an ignition system of the tractor is activated (MacGregor, col 14, lines 14-20 teaches ignition system is activated).  
As to Claims 4, 11 and 16, MacGregor in view of Murad teaches the apparatus, the article of manufacturing and the method of claims 1, 8 and 13.
 MacGregor further teaches wherein the process further includes:
monitoring, after deactivating the trailer parking brake status indicator, for a deactivation command to release the parking brake on the trailer (MacGregor, col 14, lines 44-46 teaches deactivation command to deactivate the parking brake also see col 14, lines 40-42, col 14, lines 34-38).; and, 
activating the trailer parking brake status indicator responsive to the deactivation command (MacGregor, col 18, lines 3-7 teaches light indicators corresponding to different states of the brakes; col 11, lines 23-26 teaches lighting associated with status of the solenoid valve; col 14, lines 34-38: activate the trailer parking brake status light responsive to the deactivation command).  
As to Claims 5, 12 and 17, MacGregor in view of Murad teaches the apparatus, the article of manufacturing and the method of claims 1, 8 and 13.
MacGregor further teaches wherein the process further includes:  
17monitoring, after deactivating the trailer parking brake status indicator, for a signal indicating that an ignition system of the tractor is deactivated (MacGregor, col 22, lines 21-26 teaches when ignition switch is open, brake is applied); and, 
activating the trailer parking brake status indicator responsive to the signal (MacGregor, col 14, lines 18-20 teaches when the brake is applied, indicator light is on).  
As to Claims 6 and 18, MacGregor in view of Murad teaches the apparatus, the article of manufacturing and the method of claims 1 and 13.
MacGregor further teaches a user interface configured to generate the activation command responsive to a user input (MacGregor, col 13, lines 44-62 teaches a user interface, Fig. 14).
As to Claims 7 and 19, MacGregor in view of Murad teaches the apparatus, the article of manufacturing and the method of claims 6 and 18.
MacGregor, col 18, lines 10-12 teaches input is active for a predetermined period of time).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667